Name: Commission Regulation (EEC) No 124/84 of 18 January 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 , 1 . 84 Official Journal of the European Communities No L 16/25 COMMISSION REGULATION (EEC) No 124/84 of 18 January 1984 postponing the date for die take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 3346/83 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 July 1 983 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 September 1983 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 984/81 , *1 July 1983' is hereby replaced by '1 September 1983'. Article 2 This Regulation shall enter into force on 23 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1984. For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148, 28 . 6 . 1968, p. 24. (*) OJ No L 99, 10 . 4. 1981 , p. 34. H OJ No L 334, 29. 11 . 1983, p. 11 .